Dinkelspiel; J.
This is a damage suit.
Plaintiff sues, alleging that on or about August 7th, 1921, a truok owned by the defendant Company, operated by An employee of said oonipany, negligently run into the automobile of plaintiff, while the wane was parked in front of the premises No. 1730 Napoleon Avenue of this City.
Alleges further that his automobile was parked on the right side of the Avenue, in striot compliance with the Traffio Law of this City. Alleging further ths.t the damage was oaused solely by the gross fault, negligence and oarelessness of the driver who operated said gruok at an unlawful. rate of speed, in violation of the Trafilo Laws of this Oity, and in failing to turn to the left in passing petitioner's automobile, whioh was parked on the right side of the said Avenue, running into and demerging petitioner's automobile, without fault on plaintiff's part.
Alleging further that plaintiff was compelled to have the automobile repaired, whioh ooet the sum of í339.50, for whioh amount Ska he prays judgment with legal, interest.
She answer first wan a general denial; subsequently there was filed a supplemental and amended answer, wherein it is alleged that if a collision happened as charged by plaintiff, the same was the result of an aooident, over whioh defendant had no oontrol either at the tias of the happening nr at any time previous thereto.
Alleging that a oottex pin, holding a nut on part of the steering wheel sxxtóuu&g broke during the operation of defendant's truok, whioh oaused the nut that said pin held, to fall off and as the result of the falling of this particular nut, the steering gear or wheel became useless and your respondent’s driver was unable to stop hie said truok and that defendant employs a mechanic, whose duties were that the *145truoks of defendant were kept In first olass oondition; that the said truoks were given a thorough inspection and that the particular truok had been inspeoted a few days before the happening of the falling of the nut, whioh was in proper oondition and therefore, under the oiroumstanoes, defendant oould not be held responsible, and prayed judgment for dismissal of plaintiff's suit and costs.
And from a judgment in favor of plaintiff there is this appeal.
An examination of the testimony in this oase, both for plaintiff and defendant, satisfies us that plaintiff's automobile, under the oity ordinances was parked on the right side of Napoleon Avenue, and the defendant'a truok, drivsn at a rapid rate of speed, whether racing or not, with another ■automobile, driven in a reokless, careless manner,, by its ahacip ohvuffeur, ran into plaintiff's automobile, whioh was parked as stated before, where it should be, was standing ip. a proper position, had the right to do so, and the ohaffeur of the truck without reason or right, ran into and oaused the damages olaimed .
We further find that plaintiff was without fault of any kind or oharaoter and that defendant, through its driver, oarelessly and negligently ran into and oaused the damages to plaintiff's automobile, and for whioh he paid, and for whioh he now olaims damages, and without going fxx into the testimony either pro or oen, but after oareful consideration, we have oome to the oonoluslon that the defendant's claim that the Injury was oaused from defects which o.ould not have been avoided by the exerolse of the greatest oars and diligence on the part of the persons employed in the construction and maintenance, hence defendant not liable, and the authorities there cited by defendant's counsel, are inapplicable.
The Judge of the Court aqua having seen and heard the witnesses in this case, was in a better position than we, to de*146termine this case, which depends in its solution, entirely upon facts.
For the reasons assigned, it is ordered, adjudged and deoreed. that the judgment of the Court aqua be and the same is hereby affirmed, with costs of both Courts against the defendant.
-Judgment affirmed-